                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  (at Lexington)

  UNITED STATES OF AMERICA,                     )
                                                )
         Plaintiff,                             )     Criminal Action No. 5: 18-094-DCR
                                                )
  V.                                            )
                                                )              AMENDED
  JAMAL WALTER JONES,                           )         MEMORANDUM OPINION
                                                )             AND ORDER
         Defendant.                             )

                                   ***    ***       ***   ***
                                         Introduction
       Officers with the Lexington Police Department searched a Fayette County residence

located at 2585 Knightsbridge Lane on June 6, 2018. The search followed several weeks of

surveillance regarding drug trafficking activities allegedly stemming from that location.

Officers located sums of United States currency inside the residence, together with

approximately 75 grams of suspected heroin, a quantity of marijuana, handguns and

ammunition, suspected cutting agents for the controlled substances, and drug paraphernalia.

Additionally, officers located a garage door opener for the residence inside a Hyundai Santa

Fe vehicle. Jones was detained (and arrested) after being observed leaving the residence. The

Uniform Citation indicates that Jones stated that he lived at the residence. He was advised

before being transported to the Fayette County Detention Center that it would be a separate

offense to enter the detention center with illegal contraband. In response, Jones produced

seven individual bags of suspected heroin that had been hidden in his underwear.

       A federal grand jury returned an indictment against Jones, charging him with intent to

distribute 40 grams or more of a mixture of substance containing a detectable amount of
                                             -1-
fentanyl and heroin, knowingly possessing firearms in furtherance of a drug trafficking crime,

and being a felon in possession of firearms. [Record No. 1, p. 1-2] The matter is now pending

for consideration of the defendant’s motion to suppress evidence related to a search warrant

for 2585 Knightsbridge Lane, the 2017 Hyundai Santa Fe, and his person. [Record No. 14]

       The defendant’s motion will be denied because officers had probable cause to believe

that Jones possessed the controlled substances at issue and that evidence of Jones’ criminal

conduct would be found at the residence in question and within the vehicle he was driving.

Further, even if probable cause did not support the search, officers acted in good faith under

United States v. Leon, 468 U.S. 897 (1984).

                                        Relevant Facts

       A hearing on the defendant’s motion to suppress was held on September 27, 2018.

However, no additional evidence was offered. The relevant facts are not disputed by the

parties.

       A search warrant was requested on June 6, 2018, for 2585 Knightsbridge Lane, a 2017

white Hyundai Santa Fe (VIN: KM8SM4HF2hU181051; Florida Reg. DFSP64; registered to

EAN Holdings at 14002 E 21st Street, Suite 1500, Tulsa, Oklahoma), and a 5’10-6’2, 180-

pound, black male. [Record No. 14-3, p. 1] Lexington Police Detective Cooper submitted an

affidavit in support of the warrant issued by a state district judge. [Record No. 14-2, p. 1-4]

The affidavit described the location to be searched as 2585 Knightsbridge Lane, Lexington,

Fayette County Kentucky. [Record No. 14-2, p. 1] More specifically, the property to be

searched was identified as the left-side of a duplex, clearly marked with the numbers “2585”

to the left of the garage door. [Record No. 14-2, p. 1] The affidavit also includes a description

of a White Hyundai Santa Fe, with the VIN number and registration information listed.
                                              -2-
[Record No. 14-2, p. 1] The affidavit describes the person to be searched as a “male black

approximately 5’10-6’2 [and] 180 pounds.” [Record No. 14-2, p. 1]

       The warrant was sought based on information received by Detective Cooper beginning

on April 21, 2018, from a confidential informant [“QCI1”]. The informant advised that three

black males from Detroit were selling quantities of heroin from a hotel in the Elkhorn Road

area of Lexington, Kentucky, and that they had subsequently moved to the duplex at the

Knightsbridge Lane address. [Record No. 14-2, p. 2] The affiant states that QCI1 previously

provided truthful and accurate information to the police on multiple occasions. [Record No.

14-2, p .2] Further, the information was independently verified. [Record No. 14-2, p. 2] It

appears that the individual identified as QCI1 had purchased narcotics for the Narcotics

Enforcement Unit on approximately five occasions. [Record No. 14-2, p. 2]

       Detective Cooper commenced surveillance at 2585 Knightsbridge Lane in May 2018.

[Record No. 14-2, p. 3] He observed the Hyundai Santa Fe parked in the driveway and driven

by an unknown black male subject on several occasions during this surveillance. [Record No.

14-2, p. 3] Detective Cooper and another detective met with a second confidential informant

[“QCI2”] for the purpose of setting up a controlled buy from the unknown male at

Knightsbridge Lane. [Record No. 14-2, p. 3] Officers followed the subject to and from 2585

Knightsbridge Lane to a predetermined location for the controlled buy. [Record No. 14-2, p.

3]

       The affiant met with QCI2 within 48 hours of seeking the search warrant to arrange and

conduct another controlled purchase from the black male subject identified as living at

Knightsbridge Lane. [Record No. 14-2, p. 3] Officers observed QCI2 meet with a black male

for a brief time and then observed the subject get into the driver’s seat of the white Hyundai
                                            -3-
Santa Fe described in the search warrant. [Record No. 14-2, p. 3] Detectives followed the

Santa Fe back to 2585 Knightsbridge Lane where they observed the subject enter the residence.

[Record No. 14-2, p. 3] The subject matched the description of the male observed during the

first controlled purchase and identified generally in the search warrant (i.e., a “male black

subject approximately 5-10 to 6’2 tall and approximately 180 pounds.” [Record No. 14-2, p.

3]

                                       Legal Analysis
                                              A.
       “Probable cause is defined as reasonable grounds for belief, supported by less than

prima facie proof but more than mere suspicion and is found to exist where there is a fair

probability that evidence of a crime will be located on the premises of the proposed search.”

United States v. Jackson, 470 F.3d 299, 306 (6th Cir. 2006) (internal citations and quotation

marks omitted). The Fourth Amendment prohibits the issuance of a search warrant unless it

is based “upon probable cause, supported by oath or affirmation.” U.S. CONST. amend. IV.

To properly obtain a warrant, the proponent must submit an affidavit that “indicate[s] a fair

probability that evidence of a crime will be located on the premises of the proposed search.”

United States v. Elbe, 774 F.3d 885, 888 (6th Cir. 2014) (citations and internal quotation marks

omitted).

       The warrant must describe with particularity the place to be searched and the person(s)

or thing(s) to be seized. United States v. Brown, 828 F.3d 375, 382 (6th Cir. 2016) (citing

United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004)). Accordingly, the affidavit

supporting the warrant must demonstrate a nexus between the evidence sought and the place(s)

and/or person(s) to be searched. Id. In other words, the affidavit must contain sufficient facts

                                             -4-
demonstrating why the law enforcement expects to find evidence in the place to be searched,

rather than at some other location. Id.

       Affidavits submitted in support of a request for a search warrant are reviewed based on

the totality of the circumstances. Further, review is limited to the four corners of the affidavit.

Id. (citing United States v. Frazier, 423 F.3d 526, 531 (6th Cir. 2005)). A search warrant will

be upheld if the issuing “magistrate had a substantial basis for . . . concluding that a search

would uncover evidence of wrongdoing.” United States v. Weaver, 99 F.3d 1372, 1376 (6th

Cir. 1996) (quoting Illinois v. Gates, 462 U.S. 213, 236 (1983).

                                                B.

       Defendant Jones argues that the information contained in the affidavit is too vague to

establish probable cause for the search. [Record No. 14-1, p. 6, 8-9] In this respect, “[t]he

affidavit is judged on the adequacy of what it does contain, not on what it lacks, or on what a

critic might say should have been added.” United States v. Allen, 211 F.3d 970, 975 (6th Cir.

2000) (en banc). But see Brown, 828 F.3d at 382 (holding that the search warrant was too

vague because the search warrant affidavit contained no evidence that Brown distributed or

stored narcotics in his home, no reliable informant purchased drugs at the home, and no

surveillance had taken place at the residence).

       Here, the detective’s affidavit includes information from a reliable informant.

Additionally, law enforcement observed two controlled buys, and conducted surveillance of

the residence. [Record No. 14-2, p. 2-3] This case differs from Brown because the officers in

the present case conducted surveillance at the Knightsbridge Way location and observed the

Hyundai Santa Fe that was regularly parked at the residence and used to travel to and return

from a controlled buy.
                                               -5-
       Jones also claims that the description “male black approximately 5’10-6’2 180 pounds”

is too vague to support issuance of the warrant. However, a description in an affidavit filed in

support of a search warrant will not violate the Fourth Amendment when the description is “as

specific as the circumstances and nature of the activity under investigation permit.” United

States v. Hanna, 661 F.3d 271, 286 (6th Cir 2011). For example, in United States v. Perez, the

court found that the search warrant which included physical description and the Defendant’s

alias satisfied the Fourth Amendment. 629 Fed. Appx. 699, 704 (6th Cir. 2015); see also

United States v. Ferrone, 438 F.2d 381 (3d Cir. 1971) (upholding a warrant with the

description “John Doe, a white male with black wavy hair and stocky build observed using the

telephone in Apartment 4-C 1806 Patricia Lane, East McKeesport, PA”); 2 Wayne R. Lafave,

Search and Seizure § 4.5(e), fn. 146 (5th ed. 2017). Here, the description contained in the

affidavit is not so vague that the warrant should be suppressed.

       The defendant next argues that the affidavit does not include the informant’s basis of

knowledge. [Record No. 14-1, p. 6] The Court also rejects this argument. Regarding

statements by a confidential informant, the affidavit(s) must provide facts supporting an

independent judicial determination that the informant is reliable, but the facts need not take

any particular form. United States v. McCracken, 401 F.3d 693, 697 (6th Cir. 2005). The

affidavit could state that police corroborated significant parts of the CI’s story or that the CI

has provided reliable information in the past. Id. (citing Allen, 211 F.3d at 975-76); United

States v. Greene, 250 F.3d 471, 480 (6th Cir. 2001). At bottom, whether probable cause exists

is a “commonsense, practical” inquiry. Gates, 462 U.S. at 230.

       “An informant’s veracity, reliability, and basis of knowledge are all highly relevant in

determining the value of his report,” but these elements should not be understood as “entirely
                                              -6-
separate and independent requirements to be rigidly exacted in every case.” Id. While the

affidavit supporting the warrant in question does not explicitly state the confidential

informant’s basis of knowledge, it does indicate that QCI1 provided information to the

Lexington Police Department on multiple occasions, that he/she had previously purchased

narcotics at the direction of the police, and that the information was independently verified by

Detective Cooper. [Record No. 14-2, p. 2]

       Jones also argues that the unspecified date of the first controlled purchase undercuts a

finding that probable cause justifies the search. [Record No. 14-1, p. 7] The unspecified buy

took place sometime during May 2018 (the month before the warrant was issued). [Record

No. 14-2, p. 3] “[A] warrant is stale if the probable cause, while sufficient at some point in

the past, is now insufficient as to evidence at a specific location.” United States v. Abboud,

438 F.3d 554, 572 (6th Cir. 2006). In examining staleness claims, reviewing courts “should

consider the defendant’s course of conduct, the nature and duration of the offense, the nature

of the relevant evidence, and any corroboration of the information.” Jackson, 470 F.3d at 308.

For example, in United States v. Barron, the court found that any potentially stale information

was updated and substantiated when more information was obtained within 72 hours of the

warrant request. 2017 U.S. Dist. LEXIS 185157, *1, *26-27 (E.D. Ky. 2017). Here, a second

controlled buy occurred within 48 hours of seeking the warrant. This supports the conclusion

that the unspecified purchase date in May was updated and substantiated by the second

controlled buy. [Record No. 14-1, p. 3]

       The defendant further contends that there was an insufficient nexus between himself,

the car, 2585 Knightsbridge Lane, and drug trafficking activity. Again, to satisfy the probable

cause requirement, “circumstances must indicate why evidence of illegal activity will be found
                                             -7-
in a particular place. In other words, there must be a nexus between the place to be searched

and the evidence sought.” United States v. Washington, 380 F.3d 236, 240 (6th Cir. 2004)

(quoting United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004)). “[W]hether an

affidavit establishes a proper nexus is a fact-intensive question resolved by examining the

totality of the circumstances presented.” Brown, 828 F.3d at 382.

        A sufficient nexus has been presented to support issuance of the warrant by the district

judge. The officers in this case connected the information to the residence, the car, and the

defendant, in part, by surveillance at 2585 Knightsbridge Lane.          Additionally, officers

followed the individual matching the warrant description to and from the first controlled buy

and observed as he returned to 2585 Knightsbridge Lane after the second controlled buy in the

Hyundai Santa Fe. [Record No. 14-2, p. 2-3] Courts are entitled to draw reasonable inferences

about where evidence is likely to be kept, based on the nature of the crime and the type of

offense. United States v. Young, 847 F.3d 328, 346 (6th Cir. 2017) (citing United States v.

Williams, 544 F.3d 683, 686 (6th Cir. 2008)). Defendant Jones was observed exiting 2585

Knightsbridge Lane prior to the controlled purchases and returning to the residence after the

controlled purchases. [Record No. 16, p. 10] The person surveilled at both controlled buys

matched the description of the individual identified in the search warrant. [Record No. 14-2,

p. 3]

        The undersigned also concludes that there was probable cause to support issuance of

the search warrant because the officer utilized two reliable confidential informants and

corroborated their information by conducting surveillance at 2585 Knightsbridge Lane.

[Record No. 14-2, p. 3] The affidavit included information that the first informant was reliable

because he/she had previously provided reliable information, had conducted controlled buys
                                              -8-
in the past, and law enforcement independently verified the information. [Record No. 14-2, p.

1] Further, law enforcement conducted two controlled buys within about a month of requesting

the search warrant, one of which occurred within forty-eight hours of submitting the

application. [Record No. 14-2, p. 3] Officers observed an individual matching the description

in the warrant enter and exit the Hyundai Santa Fe parked at 2585 Knightsbridge Lane. They

further witnessed the individual leave a second controlled buy and return to 2585

Knightsbridge Lane in the same vehicle. [Record No. 14-2, p. 3]

       In summary, the Court rejects all of the arguments made in favor of suppressing the

evidence seized pursuant to a properly-issued state search warrant.

                                             C.

       Notwithstanding the above finding of probably cause, the Court proceeds to address the

defendant’s secondary argument that the good faith exception to the exclusionary rule is

inapplicable.   A good-faith exception to the exclusionary rule limits suppression to

“circumstances in which the benefits of police deterrence outweigh the heavy costs of

excluding ‘inherently trustworthy tangible evidence’ from the jury’s consideration.” United

States v. White, 874 F.3d 490, 496 (6th Cir. 2017). The test is an objective determination

regarding “whether a reasonably well-trained officer would have known that the search was

illegal despite the magistrate’s decision.” United States v. Hodson, 543 F.3d 286, 293 (6th

Cir. 2008). This exception only requires a “minimally sufficient nexus between the illegal

activity and the place to be searched.” Brown, 828 F.3d at 385.

       The good-faith exception does not apply:

       (1) where the issuing magistrate was misled by information in an affidavit that
       the affiant knew was false or would have known was false except for his reckless
       disregard for the truth; (2) where the issuing magistrate wholly abandoned his
                                             -9-
       judicial role and failed to act in a neutral and detached fashion, serving merely
       as a rubber stamp for the police; (3) where the affidavit was nothing more than
       a “bare bones” affidavit that did not provide the magistrate with a substantial
       basis for determining the existence of probable cause, or where the affidavit was
       so lacking in indicia of probable cause as to render official belief in its existence
       entirely unreasonable; and (4) where the officer’s reliance on the warrant was
       not in good faith or objectively reasonable, such as where the warrant is facially
       deficient.

United States v. Leon, 468 U.S. 897, 923 (1984). None of these situations is present here.

       In this case, the affidavit contains a “sufficient nexus between the illegal activity and

the place to be searched” to support officers’ good-faith belief in the warrant’s validity. United

States v. Carpenter, 360 F.3d 591, 596 (6th Cir. 2004); see also United States v. Washington,

380 F.3d 236, 243 (6th Cir. 2004) (finding the good-faith exception applied where the affidavit

included information that the officer observed two drug deals involving a man driving a car

that was registered to the residence included in the search warrant). The officers conducted

surveillance of the home, observed two controlled buys, and received information from a

reliable informant, which they independently corroborated. [Record No. 14-2, p. 2-3] There

is clearly a sufficient nexus to believe that the illegal activity is connected to the home on 2585

Knightsbridge Way, the individuals described in the search warrant, and the Hyundai Santa

Fe. [Record No. 14-2, p. 1-3] And the affidavit is not so vague as to render the search warrant

“conclusory or meaningless.” United States v. McPhearson, 469 F.3d 518, 527 (6th Cir. 2006).

                                           Conclusion

       Detective Cooper’s affidavit supports a finding of probable cause. However, even if

probable cause was lacking, the Leon good-faith exception to the exclusionary rule applies.

Therefore, the subject evidence will not be suppressed. Accordingly, it is hereby

       ORDERED that the defendant’s motion to suppress [Record No. 14] is DENIED.

                                              - 10 -
Dated: October 9, 2018.




                          - 11 -
